          Case 2:21-mj-00611-LPL Document 9 Filed 03/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


APPLICATION AND AFFIDAVIT OF THE                      )
UNITED STATES OF AMERICA FOR A                        )
SEARCH WARRANT AUTHORIZING THE                        )
OPENING OF UNITED STATES PRIORITY                     )      Magistrate No. 21-611
MAIL PARCEL 9505 5104 0287 1074 4326 67               )
AND AN ORDER AUTHORIZING THE                          )
INSTALLATION AND MONITORING OF AN                     )
ELECTRONIC ALERTING AND GPS                           )
TRACKING DEVICES AS PHYSICAL                          )
SURVEILLANCE AIDS                                     )

                         MOTION TO UNSEAL SEARCH WARRANT

               AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Michael

Leo Ivory, Assistant United States Attorney for said district, and sets forth the following:

               On March 19, 2021, a Search Warrant was issued in the above-captioned case.

               The Search Warrant, Affidavit and Return were then ordered sealed pending search

of the above-captioned location.

               WHEREFORE, this Honorable Court is respectfully requested to unseal the said

Search Warrant, Affidavit and Return, due to the fact that the search has been executed, and there

is no further need for the Search Warrant, Affidavit and Return to remain sealed.

                                                  Respectfully submitted,

                                                  STEPHEN R. KAUFMAN
                                                  Acting United States Attorney



                                                  /s/ Michael Leo Ivory
                                          By:     MICHAEL LEO IVORY
                                                  Assistant U.S. Attorney
                                                  PA ID No. 59296
